Title: To George Washington from Lewis Nicola, 2 December 1782
From: Nicola, Lewis
To: Washington, George


                        
                            Sr
                            Fishkill 2d Decemr 1782
                        
                        Yesterday’s post brought me a letter from Capn McConnel informing me Genl Lincoln had sent for him,
                            communicated my letter to your Excellency & said he found I did not rightly understand his intention, therefore he
                            should be furnished with a copy of the letter to Congress to be forwarded to me.
                        Permit me Sir, in the name of the regiment, to returne you thanks for your so obligingly interesting your self
                            in what concerns us.
                        I have thought it proper to write to Genl Lincoln and take the liberty of troubling you with a copy of my
                            letter. I presume you have been furnished with a copy of the Generals letter to Congress, but least I should be mistaken
                            have the honour to enclose one.
                        Should the regiment be continued I shall beg your permission to mention some things relative to its
                            situation, which I conceive may render it comfortable in itself & serviceable to the publick.
                        The bearer, Samuel Harvey is desirous to see his relations in Philadelphia therefore I take the liberty to
                            request a furloff for him. As I believe he may get there before the post, I send by him, my letter for Genl Lincoln
                            inclosed to Captain McConnel. I have the honour to assure you I am with respect Your Excellencies Most obedient servant
                        
                            Lewis Nicola Col. Inv.

                        
                     Enclosure
                                                
                            
                                Sir
                                Warr Office Octor 29th 1782
                            
                            I beg leave to lay before Congress the State of the Invalid Regt, that if on enquiry it Should be found
                                to be rather a Source of expence than answering the benevolent purposes of its Original constitution, and that little
                                or no Service may be expected from it, either in the field or Garrison that it may be reduced and the realy
                                Meritorious and debilitated Officers and men may be provided for in a manner more Consistant to their wishes and
                                Conducive to their happiness, and in a way more honorary and less expensive to the United States.
                            The men in this regiment will generaly fall under one or the Other of the following Classes Vizt Those
                                who have lost their limbs in the Service or are otherwise thereby rendered uncapable of further duty but have homes to
                                which they Can retire, those who are Strangers in the Country and are So debilitated in Service as to become fit
                                Objects only for Hospitals, Those who were at the time of entering the Corps of Invalids disqualified for duty but Since are So far
                                recovered, as to be able in a great degree to Support themselves—And those Who were Invalids when they entred the
                                Service but imposed themselves on the Muster-Master for effective & able bodied men.
                            The first of these Classes have been provided for by the resolves of Congress of the 23d of april last,
                                the Second are of no use to the regiment & ought not to follow it many indeed cannot for they only Clog the
                                general Hospital whenever they fall within their Vicinity and are not only a dead weight on Service but by their being
                                exposed their disorders are increased and they are rendered much more Miserable and expensive than they Otherwise
                                would be, I think the Sooner Such are Confined to Some fixed hospital the better, the third Class Should be carefully
                                examined, and if they are fit, or probably will Soon be fit for further duty they Should be returned to their
                                Regiment, if they are not likely to be again fit for the field they had better be Sent to their homes with adequate
                                emoluments to their Services and suffering the fourth are Such as were unfit for the Service when they entred it, and
                                by Deception palmed themselves upon the publick as effectives they Should be Imediatly returned to their homes and
                                discharged, the longer they continue in Service the more is the publick Injured by them.
                            When Congress first took up the Idea of establishing an Invalid Corps, they were influenced to it by the
                                Noblest Motives of humanity & generosity, and not from expectations of receiving Service from the Corps had
                                they entertained this hope experience has Since freely evinced their mistake and that nothing but necessity Can
                                Justify its being kept up, there are many Officers now in that Corps who have lost their limbs in the Service, they
                                with Others who are disqualified in a great measure from doing business to Support themselves will first Claim the
                                attention of Congress, Others who were unwell when they Joined the Corps have Since regained their former health and
                                are only with their brother Officers entituled to half pay for life—the Corps I think Should be examined with the
                                greatest Strictness, & a particular representation made to congress of both Officers & men. what is
                                their present State, what time they have been in Service, & what were their Circumstances as Near as may be
                                when they enterd the Service. Upon Such a report Congress will be able to Judge whether it be
                                proper to keep the Corps longer together or not how they Shall be disposed of & what Shall be their emoluments
                                hereafter, if many of them Should be finaly on full pay (Some I presume will not) there will be a great Saving in the
                                line of Officers of Subsistance money, forrage, fuel, Carriages Camp eqipage, and the expence incidental to the Staff
                                of a regiment—in the Soldiers Clothing, Rations, fuel and Camp equpage.
                            The miserable State in which the regiment now is, the Very great expence which attends its being kept up,
                                and the Very little Services received from it has made it my duty to mak this representation to Congress. I Have the
                                Honour to be &c.
                            
                                B. Lincoln
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Fish Kill 2d Decr 1782
                            
                            Capt. McConnell has handed to me a Copy of your letter to Congress on the subject of the Invalid
                                Regiment, by which I find that by the heads thereof, sent to from memory, I was not fully acquainted with all your
                                ideas. If in my letter to his Excellency, the Commander in Chief any thing improper has escaped my pen I rely on your
                                justice to attribute it to inadvertance not design and beg leave to trouble you with some further remarks.
                            That the Regt has been more expensive to the public then was requisite is certain,
                                owing to the admittance of improper subjects, both Officers and men, but I must beg leave to assure you that material
                                services have and may still be drawn from it under proper regulations.
                            Till July 1781. it has constantly done garrison duty in Philadelphia, the time the English were in
                                possession excepted, for the prodection of the stores there and in the neighberhood and care of the prisoners of war,
                                the same service it rendered, during the invasion of the State, at Trenton, Easton & all which would have
                                required troops from the Army or Militia, the former could not well be spared and the latter would have been as
                                expensive and less serviceable than regulars. For the truth of this I can safely appeal to Mr Richard Peters, who
                                constantly belonged to the Board of War.
                            Since the removal of the Regiment to the North River it has done sundry duties that would have called off
                                abler men from attending his Excellency in the field, which I am persuaded the Adjutant Genl, can fully certify.
                            That the Corps, disburthened of improper clogs, may still render the same services with material benefit
                                to the public will, I conceive, be evident from the following considerations.
                            An equal number of able men must be procured which will not only be as expensive, but likewise require
                                the addition of a bounty at enlisting, to which must be added the pension to such as retire. This may be applied, not
                                out to the present invalids, but to all men hereafter discharged while fit for garrison duty.
                            It is the policy of every Country to derive all possible benefit from its invalids in order to leave more
                                able men to the purposes of agriculture and manufactures; if this is right in old Countries it certainly must be more
                                so in new, where the number of inhabitants are so disproportionate to the soil.
                            Anxious to employ all the knowledge I have derived from the experience of upwards of thirty years service
                                to the good of the United States, and in full expectation that peace is not far off, I have drawn a plan for the
                                expence of such troops as may then be thought requisite in which I have carried oeconomy to the highest pitch I
                                conceive the good of the service will admit. Unwilling to rely entirely on my own judgment, I have taken the liberty
                                to trouble Genl Knox with the rough draft, previous to laying it before any other person because I thought it a
                                Compliment due to one under whose immediate command I am, but more particularly as I conceive his great good sense and
                                attention to Military matters since a soldier, enable him to form a true judgment.
                            The circumstances will not admit of applying my plan to the whole Army it may be so to a stationary
                                corps, and might be tried on the invalids if continued, The whole expence pay included, will little, if at all exceed
                                what the public now pay for rations, clothing, medicines, forrage, and stationary ware I make no doubt of inducing the
                                Regt to readily accept the plan which might be a means of extending it to others while in winter quarters or otherwise
                                stationary for some months. I have the honor to assure I am with respect Sir Your most Obedient Servt.
                        
                        
                    